Title: Thomas Jefferson’s Statement on the Batture Case, 31 July 1810
From: Jefferson, Thomas
To: 


          [Ed. Note: To defend himself in Livingston v. Jefferson, TJ prepared a lengthy “Statement of the Usurpation of Edward Livingston on the Batture, or public Beach at New Orleans, and of the laws requiring his removal by the late Executive of the United States,” which he signed and dated Monticello, 31 July 1810 (DLC: TJ Papers, 195:34667–709). 
			 
			 Before
			 and after this date he edited versions of his legal brief based on comments made by his attorneys, George Hay, Littleton W. Tazewell, and William Wirt, and such political associates as William C. C. Claiborne, Albert Gallatin, and James Madison. After the case was
			 decided in TJ’s favor
			 on jurisdictional grounds in December 1811, he decided to provide the public with a fuller justification of his conduct and published it, still
			 concluding with a 31 July 1810 date but adding a preface dated 25 Feb. 1812, as The Proceedings of the Government of the United States, in maintaining the Public Right to the Beach of the Missisipi, Adjacent to New-Orleans, against the Intrusion of Edward Livingston. prepared for the use of counsel, by Thomas Jefferson (New York, 1812). This piece, one of only a handful of works of any length published by TJ under his own name, will appear with commentary on its textual evolution in an upcoming volume of
			 the Papers of Thomas Jefferson: Second Series dealing with the controversy over the Batture Sainte Marie.]
        